 

Exhibit 10.1

 

SECOND amended and restated LIPOCINE INC.
2014 stock and INCENTIVE PLAN

 

Section 1.          Purpose

 

The purpose of the Plan is to promote the interests of the Company and its
stockholders by aiding the Company in attracting and retaining employees,
officers, consultants, advisors and non-employee Directors capable of assuring
the future success of the Company, to offer such persons incentives to put forth
maximum efforts for the success of the Company’s business and to compensate such
persons through various stock-based arrangements and provide them with
opportunities for stock ownership in the Company, thereby aligning the interests
of such persons with the Company’s stockholders.

 

Section 2.          Definitions

 

As used in the Plan, the following terms shall have the meanings set forth
below:

 

(a)          “Affiliate” shall mean any entity that, directly or indirectly
through one or more intermediaries, is controlled by the Company.

 

(b)          “Award” shall mean any Option, Stock Appreciation Right, Restricted
Stock, Restricted Stock Unit, Performance Award or Dividend Equivalent granted
under the Plan.

 

(c)          “Award Agreement” shall mean any written agreement, contract or
other instrument or document evidencing an Award granted under the Plan
(including a document in an electronic medium) executed in accordance with the
requirements of Section 9(b).

 

(d)          “Board” shall mean the Board of Directors of the Company.

 

(e)          “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time, and any regulations promulgated thereunder.

 

(f)          “Change-in-Control Event” shall mean the occurrence, in a single
transaction or in a series of related transactions, of any one or more of the
following events:

 

(i)any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a Change-in-Control Event shall not be deemed to occur (A) on account
of the acquisition of securities of the Company by an investor, any affiliate
thereof or any other Exchange Act Person that acquires the Company’s securities
in a transaction or series of related transactions the primary purpose of which
is to obtain financing for the Company through the issuance of equity securities
or (B) solely because the level of Ownership held by any Exchange Act Person
(the “Subject Person”) exceeds the designated percentage threshold of the
outstanding voting securities as a result of a repurchase or other acquisition
of voting securities by the Company reducing the number of shares outstanding,
provided that if a Change-in-Control Event would occur (but for the operation of
this sentence) as a result of the acquisition of voting securities by the
Company, and after such share acquisition, the Subject Person becomes the Owner
of any additional voting securities that, assuming the repurchase or other
acquisition had not occurred, increases the percentage of the then outstanding
voting securities Owned by the Subject Person over the designated percentage
threshold, then a Change-in-Control Event shall be deemed to occur;

 

   

 

  

(ii)there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving Entity in such merger, consolidation or similar transaction, in
each case in substantially the same proportions as their Ownership of the
outstanding voting securities of the Company immediately prior to such
transaction;

 

(iii)there is consummated a sale, lease, exclusive license or other disposition
of all or substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are Owned by stockholders of the Company in
substantially the same proportions as their Ownership of the outstanding voting
securities of the Company immediately prior to such sale, lease, license or
other disposition; or

 

(iv)individuals who, on the date this Plan is adopted by the Board, are members
of the Board (the “Incumbent Board”) cease for any reason to constitute at least
a majority of the members of the Board; provided, however, that if the
appointment or election (or nomination for election) of any new Board member was
approved or recommended by a majority vote of the members of the Incumbent Board
then still in office, such new member shall, for purposes of this Plan, be
considered as a member of the Incumbent Board.

  

Notwithstanding the foregoing definition or any other provision of this Plan,
(A) the term Change-in-Control Event shall not include a sale of assets, merger
or other transaction effected exclusively for the purpose of changing the
domicile of the Company, and (B) the definition of Change-in-Control Event (or
any analogous term) in an individual written agreement between the Company or
any Affiliate and the Participant shall supersede the foregoing definition with
respect to Awards subject to such agreement; provided, however, that if no
definition of Change-in-Control Event or any analogous term is set forth in such
an individual written agreement, the foregoing definition shall apply.

 

(g)          “Committee” shall mean the Compensation Committee of the Board or
such other committee designated by the Board to administer the Plan. The
Committee shall be comprised of not less than such number of Directors as shall
be required to permit Awards granted under the Plan to qualify under Rule 16b-3,
and each member of the Committee shall be a “non-employee director” within the
meaning of Rule 16b-3 and an “outside director” within the meaning of
Section 162(m).

 

(h)          “Company” shall mean Lipocine Inc., a Delaware corporation, and any
successor corporation.

 

(i)           “Director” shall mean a member of the Board.

 

(j)           “Dividend Equivalent” shall mean any right granted under Section
6(e) of the Plan.

 

(k)          “Eligible Person” shall mean any employee, officer, non-employee
Director, consultant, independent contractor or advisor providing services to
the Company or any Affiliate, or any such person to whom an offer of employment
or engagement with the Company or any Affiliate is extended.

 

(l)           “Entity” means a corporation, partnership, limited liability
company or other entity.

 

(m)         “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

 

   

 

  

(n)          “Exchange Act Person” means any natural person, Entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” shall not include (i) the Company or any Subsidiary of the
Company, (ii) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (iii) an
underwriter temporarily holding securities pursuant to a registered public
offering of such securities, (iv) an Entity Owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
Ownership of stock of the Company; or (v) any natural person, Entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act) that, as of
the Effective Date, is the Owner, directly or indirectly, of securities of the
Company representing more than fifty percent (50%) of the combined voting power
of the Company’s then outstanding securities.

  

(o)          “Fair Market Value” with respect to one Share as of any date shall
mean (a) if the Share is listed on any established stock exchange, the price of
one Share at the close of the regular trading session of such market or exchange
on such date, as reported by The Wall Street Journal or a comparable reporting
service, or, if no sale of Shares shall have occurred on such date, on the
preceding date on which there was a sale of Shares; (b) if the Shares are not so
listed on any established stock exchange, the average of the closing “bid” and
“asked” prices quoted by the OTC Bulletin Board, the National Quotation Bureau,
or any comparable reporting service on such date or, if there are no quoted
“bid” and “asked” prices on such date, on the next preceding date for which
there are such quotes for a Share; or (c) if the Shares are not publicly traded
as of such date, the per share value of a Share, as determined by the Board, or
any duly authorized Committee of the Board, in its sole discretion, by applying
principles of valuation with respect thereto.

 

(p)          “Incentive Stock Option” shall mean an option granted under Section
6(a) of the Plan that is intended to meet the requirements of Section 422 of the
Code or any successor provision.

 

(q)          “Non-Qualified Stock Option” shall mean an option granted under
Section 6(a) of the Plan that is not intended to be an Incentive Stock Option.

 

(r)           “Option” shall mean an Incentive Stock Option or a Non-Qualified
Stock Option to purchase shares of the Company.

 

(s)          “Own,” “Owned,” “Owner,” “Ownership” a person or Entity shall be
deemed to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired
“Ownership” of securities if such person or Entity, directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares voting power, which includes the power to vote or to direct the
voting, with respect to such securities.

 

(t)           “Participant” shall mean an Eligible Person designated to be
granted an Award under the Plan.

 

(u)          “Performance Award” shall mean any right granted under Section 6(d)
of the Plan.

 

(v)         “Performance Goal” shall mean one or more of the following
performance goals, either individually, alternatively or in any combination,
applied on a corporate, subsidiary, division, business unit or line of business
basis:

 

·economic value added (EVA);

 

·sales or revenue;

 

·costs or expenses;

 

·net profit after tax;

 

·gross profit;

 

·income (including without limitation operating income, pre-tax income and
income attributable to the Company);

 

   

 

  

·cash flow (including without limitation free cash flow and cash flow from
operating, investing or financing activities or any combination thereof);

 

·earnings (including without limitation earnings before or after taxes, earnings
before interest and taxes (EBIT), earnings before interest, taxes, depreciation
and amortization (EBITDA) and earnings (whether before or after taxes), EBIT or
EBITDA as a percentage of net sales;

 

·earnings per share (EPS) (basic or diluted);

 

·earnings per share from continuing operations;

 

·returns (including one or more of return on actual or pro forma assets, net
assets, equity, investment, revenue, sales, capital and net capital employed,
total stockholder return (TSR) and total business return (TBR));

 

·margins (including one or more of gross, operating and net income margin);

 

·ratios (including one or more of price-to-earnings, debt-to-assets, debt-to-net
assets and ratios regarding liquidity, solvency, fiscal capacity, productivity
or risk);

 

·budget comparisons;

 

·unit volume;

 

·stock price;

 

·net working capital;

 

·value creation;

 

·market share;

 

·market capitalization;

 

·workforce satisfaction and diversity goals;

 

·employee retention;

 

·production metrics;

 

·development;

 

·implementation or completion of key projects;

 

·strategic plan development and implementation;

 

·research and development milestones and objectives

 

·clinical trial milestones

 

·clinical trial objectives

 

·manufacturing objectives

 

   

 

  

·commercialization objectives; or

 

·financing or fund raising objectives.

 

Each such Performance Goal may be based (i) solely by reference to absolute
results of individual performance or organizational performance at various
levels (e.g., the Company’s performance or the performance of a subsidiary,
division, business segment or business unit of the Company) or (ii) upon
organizational performance relative to the comparable performance of other
companies selected by the Committee. To the extent consistent with Section
162(m), the Committee may, when it establishes performance criteria, also
provide for the exclusion of charges related to an event or occurrence which the
Committee determines should appropriately be excluded, including (X) asset-write
downs, litigation or claim judgments or settlements, reorganizations, the impact
of acquisitions and divestitures, restructurings, discontinued operations,
extraordinary items, and other unusual or non-recurring charges, (Y) foreign
exchange gains and losses or an event either not directly related to the
operations of the Company or not within the reasonable control of the Company’s
management, or (Z) the cumulative effects of tax or accounting changes in
accordance with U.S. generally accepted accounting principles (or other
accounting principles which may then be in effect). To the extent that Section
162(m) or applicable tax and/or securities laws change to permit Committee
discretion to alter the governing performance measures without disclosing to
stockholders and obtaining stockholder approval of such changes and without
thereby exposing the Company to potentially adverse tax or other legal
consequences, the Committee shall have the sole discretion to make such changes
without obtaining stockholder approval.

   

(w)         “Person” shall mean any individual or entity, including a
corporation, partnership, limited liability company, association, joint venture
or trust.

 

(x)           “Plan” shall mean the Second Amended and Restated Lipocine Inc.
2014 Stock and Incentive Plan, as amended from time to time.

 

(y)          “Prior Stock Plan” shall mean the Lipocine Inc. 2011 Equity
Incentive Plan, as amended from time to time.

 

(z)           “Restricted Stock” shall mean any Share granted under Section 6(c)
of the Plan.

 

(aa)        “Restricted Stock Unit” shall mean any unit granted under Section
6(c) of the Plan evidencing the right to receive a Share (or a cash payment
equal to the Fair Market Value of a Share) at some future date.

 

(bb)        “Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended, or
any successor rule or regulation.

 

(cc)       “Section 162(m)” shall mean Section 162(m) of the Code, or any
successor provision, and the applicable Treasury Regulations promulgated
thereunder.

 

(dd)       “Section 409A” shall mean Section 409A of the Code, or any successor
provision, and applicable Treasury Regulations and other applicable guidance
thereunder.

 

(ee)        “Securities Act” shall mean the Securities Act of 1933, as amended.

 

(ff)          “Share” or “Shares” shall mean the common stock of the Company (or
such other securities or property as may become subject to Awards pursuant to an
adjustment made under Section 4(c) of the Plan).

 

(gg)       “Specified Employee” shall mean a specified employee as defined in
Section 409A(a)(2)(B) of the Code or applicable proposed or final regulations
under Section 409A, determined in accordance with procedures established by the
Company and applied uniformly with respect to all plans maintained by the
Company that are subject to Section 409A.

 

   

 

  

(hh)        “Stock Appreciation Right” shall mean any right granted under
Section 6(b) of the Plan.

  

(ii)         “Subsidiary” means, with respect to the Company, (i) any
corporation of which more than fifty percent (50%) of the outstanding capital
stock having ordinary voting power to elect a majority of the board of directors
of such corporation (irrespective of whether, at the time, stock of any other
class or classes of such corporation shall have or might have voting power by
reason of the happening of any contingency) is at the time, directly or
indirectly, Owned by the Company, and (ii) any partnership, limited liability
company or other entity in which the Company has a direct or indirect interest
(whether in the form of voting or participation in profits or capital
contribution) of more than fifty percent (50%).

 

Section 3.          Administration

 

(a)          Power and Authority of the Committee. The Plan shall be
administered by the Committee. Subject to the express provisions of the Plan and
to applicable law, the Committee shall have full power and authority to:
(i) designate Participants; (ii) determine the type or types of Awards to be
granted to each Participant under the Plan; (iii) determine the number of Shares
to be covered by (or the method by which payments or other rights are to be
calculated in connection with) each Award; (iv) determine the terms and
conditions of any Award or Award Agreement, including any terms relating to the
forfeiture of any Award and the forfeiture, recapture or disgorgement of any
cash, Shares or other amounts payable with respect to any Award; (v) amend the
terms and conditions of any Award or Award Agreement, subject to the limitations
under Section 7; (vi) accelerate the exercisability of any Award or the lapse of
any restrictions relating to any Award, subject to the limitations in Section 7,
(vii) determine whether, to what extent and under what circumstances Awards may
be exercised in cash, Shares, other securities, other Awards or other property
(excluding promissory notes), or canceled, forfeited or suspended, subject to
the limitations in Section 7; (viii) determine whether, to what extent and under
what circumstances amounts payable with respect to an Award under the Plan shall
be deferred either automatically or at the election of the holder thereof or the
Committee, subject to the requirements of Section 409A; (ix)  interpret and
administer the Plan and any instrument or agreement, including an Award
Agreement, relating to the Plan; (x) establish, amend, suspend or waive such
rules and regulations and appoint such agents as it shall deem appropriate for
the proper administration of the Plan; (xi) make any other determination and
take any other action that the Committee deems necessary or desirable for the
administration of the Plan; and (xii) adopt such modifications, rules,
procedures and subplans as may be necessary or desirable to comply with
provisions of the laws of non-U.S. jurisdictions in which the Company or an
Affiliate may operate, including, without limitation, establishing any special
rules for Affiliates, Eligible Persons or Participants located in any particular
country, in order to meet the objectives of the Plan and to ensure the viability
of the intended benefits of Awards granted to Participants located in such
non-United States jurisdictions. Unless otherwise expressly provided in the
Plan, all designations, determinations, interpretations and other decisions
under or with respect to the Plan or any Award or Award Agreement shall be
within the sole discretion of the Committee, may be made at any time and shall
be final, conclusive and binding upon any Participant, any holder or beneficiary
of any Award or Award Agreement, and any employee of the Company or any
Affiliate.

  

(b)          Delegation. The Committee shall have the right, from time to time,
to delegate to one or more officers of the Company the authority of the
Committee to grant and determine the terms and conditions of Awards granted
under the Plan, subject to the requirements of Section 157(c) of the Delaware
General Corporation Law (or any successor provision) and such other limitations
under applicable exchange rules. In no event shall any such delegation of
authority be permitted with respect to Awards to any members of the Board or to
any Eligible Person who is subject to Rule 16b-3 under the Exchange Act or
Section 162(m). The Committee shall also be permitted to delegate, to any
appropriate officer or employee of the Company, responsibility for performing
certain ministerial functions under the Plan. In the event that the Committee’s
authority is delegated to officers or employees in accordance with the
foregoing, all provisions of the Plan relating to the Committee shall be
interpreted in a manner consistent with the foregoing by treating any such
reference as a reference to such officer or employee for such purpose. Any
action undertaken in accordance with the Committee’s delegation of authority
hereunder shall have the same force and effect as if such action were undertaken
directly by the Committee and shall be deemed for all purposes of the Plan to
have been taken by the Committee.

 

   

 

  

(c)          Power and Authority of the Board. Notwithstanding anything to the
contrary contained herein, (i) the Board may, at any time and from time to time,
without any further action of the Committee, exercise the powers and duties of
the Committee under the Plan, unless the exercise of such powers and duties by
the Board would cause the Plan not to comply with the requirements of Rule 16b-3
or Section 162(m); and (ii) only the Committee (or another committee of the
Board comprised of directors who qualify as independent directors, to the extent
required by applicable law or independence rules of any applicable securities
exchange where the Shares are then listed) may grant Awards to Directors who are
not also employees of the Company or an Affiliate

 

(d)          Indemnification. To the full extent permitted by law, (i) no member
of the Board, the Committee or any person to whom the Committee delegates
authority under the Plan shall be liable for any action or determination taken
or made in good faith with respect to the Plan or any Award made under the Plan,
and (ii) the members of the Board, the Committee and each person to whom the
Committee delegates authority under the Plan shall be entitled to
indemnification by the Company with regard to such actions and determinations.
The provisions of this paragraph shall be in addition to such other rights of
indemnification as a member of the Board, the Committee or any other person may
have by virtue of such person’s position with the Company.

 

Section 4.          Shares Available for Awards

 

(a)          Shares Available. Subject to adjustment as provided in Section 4(c)
of the Plan, the aggregate number of Shares that may be issued under all Awards
under the Plan shall be the sum of (i) 2,200,000 (the authorized net increase of
Shares in connection with the adoption of the Plan), (ii) 271,906 (the remaining
Shares available for future awards under the Prior Stock Plan as of June 10,
2014), and (iii) any Shares subject to any outstanding award under the Prior
Stock Plan that, after June 10, 2014, are not purchased or are forfeited or
reacquired by the Company, or otherwise not delivered to the Participant due to
termination or cancellation of such award. The aggregate number of Shares that
may be issued under all Awards under the Plan shall be reduced by Shares subject
to awards issued under the Plan (or issued under the Prior Stock Plan after June
10, 2014, if any) in accordance with the share counting rules described in
Section 4(b) below. On and after stockholder approval of this Plan, no awards
shall be granted under the Prior Stock Plan, but all outstanding awards
previously granted under the Prior Stock Plan shall remain outstanding and
subject to the terms of the Prior Stock Plan.

   

(b)          Counting Shares. For purposes of this Section 4, if an Award
entitles the holder thereof to receive or purchase Shares, the number of Shares
covered by such Award or to which such Award relates shall be counted on the
date of grant of such Award against the aggregate number of Shares available for
granting Awards under the Plan. For purposes of determining the number of Shares
covered on the date of grant by an Option or a Stock Appreciation Right, the
aggregate number of Shares with respect to which the Option or Stock
Appreciation Right is to be exercised shall be counted against the number of
Shares available for Awards under the Plan (without regard to the number of
actual Shares issued upon exercise or settlement). If any Shares covered by an
Award or to which an Award relates are not purchased or are forfeited or are
reacquired by the Company (including shares of Restricted Stock and Restricted
Stock Units, whether or not dividends have been paid on such shares), or if an
Award otherwise terminates or is cancelled without delivery of any Shares, then
the number of Shares counted pursuant to Section 4(b) of the Plan against the
aggregate number of Shares available under the Plan with respect to such Award,
to the extent of any such forfeiture, reacquisition by the Company, termination
or cancellation, shall again be available for granting Awards under the Plan.
Notwithstanding anything to the contrary in this Section 4, the following Shares
will not again become available for issuance under the Plan: (i) any Shares
which would have been issued upon any exercise of an Option but for the fact
that the exercise price was paid by a “net exercise” pursuant to Section
6(a)(iii)(B) or any Shares tendered in payment of the exercise price of an
Option; (ii) any Shares withheld by the Company or Shares tendered to satisfy
any tax withholding obligation with respect to an Option or Stock Appreciation
Right; (iii) Shares covered by a Stock Appreciation Right issued under the Plan
that are not issued in connection with settlement in Shares upon exercise; or
(iv) Shares that are repurchased by the Company using Option exercise proceeds.

 

   

 

  

(c)          Adjustments. In the event that any dividend (other than regular
cash dividends) or other distribution (whether in the form of cash, Shares,
other securities or other property), recapitalization, stock split, reverse
stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase or exchange of Shares or other securities of the
Company, issuance of warrants or other rights to purchase Shares or other
securities of the Company or other similar corporate transaction or event
affects the Shares such that an adjustment is necessary in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, then the Committee shall, in such manner as it
may deem equitable, adjust any or all of (i) the number and type of Shares (or
other securities or other property) that thereafter may be made the subject of
Awards, (ii) the number and type of Shares (or other securities or other
property) subject to outstanding Awards, (iii) the purchase price or exercise
price with respect to any Award and (iv) the limitations contained in Section
4(d)(i) below; provided, however, that the number of Shares covered by any Award
or to which such Award relates shall always be a whole number. Such adjustment
shall be made by the Committee or the Board, whose determination in that respect
shall be final, binding and conclusive.

   

(d)          Award Limitations Under the Plan.

 

(i)Section 162(m) Limitation for Performance Awards Denominated in Shares. No
Eligible Person may be granted any Performance Awards denominated in Shares, for
more than 400,000 Shares (subject to adjustment as provided for in Section 4(c)
of the Plan), in the aggregate in any calendar year.

 

(ii)Section 162(m) Limitation for Performance Awards Denominated in Cash. The
maximum amount payable pursuant to all Performance Awards denominated in cash to
any Participant in the aggregate in any taxable year shall be $2,000,000 in
value, whether payable in cash, Shares or other property. This limitation
contained in this Section 4(d)(ii) does not apply to any Award or Awards subject
to the limitation contained in Section 4(d)(i). The limitation contained in this
Section 4(d)(ii) shall apply only with respect to any Award or Awards granted
under this Plan, and limitations on awards granted under any other
stockholder-approved incentive plan maintained by the Company will be governed
solely by the terms of such other plan.

 

(iii)Limit on Awards to Non-Employee Directors. Directors who are not also
employees of the Company or an Affiliate may not be granted Awards in in any
calendar year of more than 30,000 Shares, subject to adjustment as provided in
Section 4(c) of the Plan.

 

Section 5.Eligibility

 

Any Eligible Person shall be eligible to be designated as a Participant. In
determining which Eligible Persons shall receive an Award and the terms of any
Award, the Committee may take into account the nature of the services rendered
by the respective Eligible Persons, their present and potential contributions to
the success of the Company or such other factors as the Committee, in its
discretion, shall deem relevant. Notwithstanding the foregoing, an Incentive
Stock Option may only be granted to full-time or part-time employees (which term
as used herein includes, without limitation, officers and Directors who are also
employees), and an Incentive Stock Option shall not be granted to an employee of
an Affiliate unless such Affiliate is also a “subsidiary corporation” of the
Company within the meaning of Section 424(f) of the Code or any successor
provision.

 

Section 6.Awards

 

(a)          Options. The Committee is hereby authorized to grant Options to
Eligible Persons with the following terms and conditions and with such
additional terms and conditions not inconsistent with the provisions of the Plan
as the Committee shall determine:

 

(i)Exercise Price. The purchase price per Share purchasable under an Option
shall be determined by the Committee and shall not be less than 100% of the Fair
Market Value of a Share on the date of grant of such Option; provided, however,
that the Committee may designate a purchase price below Fair Market Value on the
date of grant if the Option is granted in substitution for a stock option
previously granted by an entity that is acquired by or merged with the Company
or an Affiliate.

   

 

  

(ii)Option Term. The term of each Option shall be fixed by the Committee at the
time but shall not be longer than 10 years from the date of grant.

 

(iii)Time and Method of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part and the method or
methods by which, and the form or forms, including, but not limited to, cash,
Shares (actually or by attestation), other securities, other Awards or other
property, or any combination thereof, having a Fair Market Value on the exercise
date equal to the applicable exercise price, in which, payment of the exercise
price with respect thereto may be made or deemed to have been made.

 

(A)Promissory Notes. Notwithstanding the foregoing, the Committee may not accept
a promissory note as consideration.

 

(B)Net Exercises. The Committee may, in its discretion, permit an Option to be
exercised by delivering to the Participant a number of Shares having an
aggregate Fair Market Value (determined as of the date of exercise) equal to the
excess, if positive, of the Fair Market Value of the Shares underlying the
Option being exercised on the date of exercise, over the exercise price of the
Option for such Shares.

 

(iv)Incentive Stock Options. Notwithstanding anything in the Plan to the
contrary, the following additional provisions shall apply to the grant of stock
options which are intended to qualify as Incentive Stock Options:

 

(A)The Committee will not grant Incentive Stock Options in which the aggregate
Fair Market Value (determined as of the time the Option is granted) of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by any Participant during any calendar year (under this Plan and all
other plans of the Company and its Affiliates) shall exceed $100,000.

 

(B)All Incentive Stock Options must be granted within ten years from the earlier
of the date on which this Plan was adopted by the Board or the date this Plan
was approved by the stockholders of the Company.

 

(C)Unless sooner exercised, all Incentive Stock Options shall expire and no
longer be exercisable no later than 10 years after the date of grant; provided,
however, that in the case of a grant of an Incentive Stock Option to a
Participant who, at the time such Option is granted, owns (within the meaning of
Section 422 of the Code) stock possessing more than 10% of the total combined
voting power of all classes of stock of the Company or of its Affiliates, such
Incentive Stock Option shall expire and no longer be exercisable no later than
five years from the date of grant.

 

(D)The purchase price per Share for an Incentive Stock Option shall be not less
than 100% of the Fair Market Value of a Share on the date of grant of the
Incentive Stock Option; provided, however, that, in the case of the grant of an
Incentive Stock Option to a Participant who, at the time such Option is granted,
owns (within the meaning of Section 422 of the Code) stock possessing more than
10% of the total combined voting power of all classes of stock of the Company or
of its Affiliates, the purchase price per Share purchasable under an Incentive
Stock Option shall be not less than 110% of the Fair Market Value of a Share on
the date of grant of the Incentive Stock Option.

 

   

 

  

(E)Any Incentive Stock Option authorized under the Plan shall contain such other
provisions as the Committee shall deem advisable, but shall in all events be
consistent with and contain all provisions required in order to qualify the
Option as an Incentive Stock Option. 

 

(b)          Stock Appreciation Rights. The Committee is hereby authorized to
grant Stock Appreciation Rights to Eligible Persons subject to the terms of the
Plan and any applicable Award Agreement. A Stock Appreciation Right granted
under the Plan shall confer on the holder thereof a right to receive upon
exercise thereof the excess of (i) the Fair Market Value of one Share on the
date of exercise over (ii) the grant price of the Stock Appreciation Right as
specified by the Committee, which price shall not be less than 100% of the Fair
Market Value of one Share on the date of grant of the Stock Appreciation Right;
provided, however, that the Committee may designate a grant price below Fair
Market Value on the date of grant if the Stock Appreciation Right is granted in
substitution for a stock appreciation right previously granted by an entity that
is acquired by or merged with the Company or an Affiliate. Subject to the terms
of the Plan and any applicable Award Agreement, the grant price, term, methods
of exercise, dates of exercise, methods of settlement and any other terms and
conditions of any Stock Appreciation Right shall be as determined by the
Committee (except that the term of each Stock Appreciation Right shall be
subject to the term limitation in Section 6(a)(ii) applicable to Options). The
Committee may impose such conditions or restrictions on the exercise of any
Stock Appreciation Right as it may deem appropriate.

   

(c)          Restricted Stock and Restricted Stock Units. The Committee is
hereby authorized to grant an Award of Restricted Stock and Restricted Stock
Units to Eligible Persons with the following terms and conditions and with such
additional terms and conditions not inconsistent with the provisions of the Plan
as the Committee shall determine:

 

(i)Restrictions. Shares of Restricted Stock and Restricted Stock Units shall be
subject to such restrictions as the Committee may impose (including, without
limitation, any limitation on the right to vote a Share of Restricted Stock or
the right to receive any dividend or other right or property with respect
thereto), which restrictions may lapse separately or in combination at such time
or times, in such installments or otherwise as the Committee may deem
appropriate. Notwithstanding the foregoing, rights to dividend or Dividend
Equivalent payments shall be subject to the limitations described in Section
6(e).

 

(ii)Issuance and Delivery of Shares. Any Restricted Stock granted under the Plan
shall be issued at the time such Awards are granted and may be evidenced in such
manner as the Committee may deem appropriate, including book-entry registration
or issuance of a stock certificate or certificates, which certificate or
certificates shall be held by the Company or held in nominee name by the stock
transfer agent or brokerage service selected by the Company to provide such
services for the Plan. Such certificate or certificates shall be registered in
the name of the Participant and shall bear an appropriate legend referring to
the restrictions applicable to such Restricted Stock. Shares representing
Restricted Stock that are no longer subject to restrictions shall be delivered
(including by updating the book-entry registration) to the Participant promptly
after the applicable restrictions lapse or are waived. In the case of Restricted
Stock Units, no Shares shall be issued at the time such Awards are granted. Upon
the lapse or waiver of restrictions and the restricted period relating to
Restricted Stock Units evidencing the right to receive Shares, such Shares shall
be issued and delivered to the holder of the Restricted Stock Units.

 

(iii)Forfeiture. Except as otherwise determined by the Committee, upon a
Participant’s termination of employment or resignation or removal as a Director
(in either case, as determined under criteria established by the Committee)
during the applicable restriction period, all Shares of Restricted Stock and all
Restricted Stock Units held by such Participant at such time shall be forfeited
and reacquired by the Company; provided, however, that the Committee may waive
in whole or in part any or all remaining restrictions with respect to Shares of
Restricted Stock or Restricted Stock Units. 

 

   

 

  

(d)          Performance Awards. The Committee is hereby authorized to grant to
Eligible Persons Performance Awards that are intended to be “qualified
performance-based compensation” within the meaning of Section 162(m). A
Performance Award granted under the Plan (i) may be denominated or payable in
cash, Shares (including, without limitation, Restricted Stock and Restricted
Stock Units), other securities, other Awards or other property and (ii) shall
confer on the holder thereof the right to receive payments, in whole or in part,
upon the achievement of one or more objective Performance Goals during such
performance periods as the Committee shall establish. Subject to the terms of
the Plan, the Performance Goals to be achieved during any performance period,
the length of any performance period, the amount of any Performance Award
granted, the amount of any payment or transfer to be made pursuant to any
Performance Award and any other terms and conditions of any Performance Award
shall be determined by the Committee. Performance Awards shall be conditioned
solely on the achievement of one or more objective Performance Goals established
by the Committee within the time prescribed by Section 162(m), and shall
otherwise comply with the requirements of Section 162(m), as described below. 

 

(i)Timing of Designations; Duration of Performance Periods. For each Performance
Award, the Committee shall, not later than 90 days after the beginning of each
performance period, (i) designate all Participants for such performance period
and (ii) establish the objective performance factors for each Participant for
that performance period on the basis of one or more of the Performance Goals,
the outcome of which is substantially uncertain at the time the Committee
actually establishes the Performance Goal. The Committee shall have sole
discretion to determine the applicable performance period, provided that in the
case of a performance period less than 12 months, in no event shall a
performance goal be considered to be pre-established if it is established after
25 percent of the performance period (as scheduled in good faith at the time the
Performance Goal is established) has elapsed. To the extent required under
Section 162(m), the terms of the objective performance factors must preclude
discretion to increase an amount paid in connection with an Award, but may
permit discretion to reduce such amount.

 

(ii)Certification. Following the close of each performance period and prior to
payment of any amount to a Participant with respect to a Performance Award, the
Committee shall certify in writing as to the attainment of all factors
(including the performance factors for a Participant) upon which any payments to
a Participant for that performance period are to be based.

  

(e)          Dividend Equivalents. The Committee is hereby authorized to grant
Dividend Equivalents to Eligible Persons under which the Participant shall be
entitled to receive payments (in cash, Shares, other securities, other Awards or
other property as determined in the discretion of the Committee) equivalent to
the amount of cash dividends paid by the Company to holders of Shares with
respect to a number of Shares determined by the Committee. Subject to the terms
of the Plan and any applicable Award Agreement, such Dividend Equivalents may
have such terms and conditions as the Committee shall determine. Notwithstanding
the foregoing, (i) the Committee may not grant Dividend Equivalents to Eligible
Persons in connection with grants of Options or Stock Appreciation Rights to
such Eligible Persons, and (ii) no dividend or Dividend Equivalent payments
shall be made to a Participant with respect to any Performance Award or other
Award subject to performance-based vesting conditions prior to the date on which
all conditions or restrictions relating to such Award (or portion thereof to
which the dividend or Dividend Equivalent relates) have been satisfied, waived
or lapsed.

 

(f)          General.

 

(i)Consideration for Awards. Awards may be granted for no cash consideration or
for any cash or other consideration as may be determined by the Committee or
required by applicable law.

 

   

 

  

(ii)Awards May Be Granted Separately or Together. Awards may, in the discretion
of the Committee, be granted either alone or in addition to, in tandem with or
in substitution for any other Award or any award granted under any other plan of
the Company or any Affiliate. Awards granted in addition to or in tandem with
other Awards or in addition to or in tandem with awards granted under any other
plan of the Company or any Affiliate may be granted either at the same time as
or at a different time from the grant of such other Awards or awards.

 

(iii)Forms of Payment under Awards. Subject to the terms of the Plan and of any
applicable Award Agreement, payments or transfers to be made by the Company or
an Affiliate upon the grant, exercise or payment of an Award may be made in such
form or forms as the Committee shall determine (including, without limitation,
cash, Shares, other securities (but excluding promissory notes), other Awards or
other property or any combination thereof), and may be made in a single payment
or transfer, in installments or on a deferred basis, in each case in accordance
with rules and procedures established by the Committee. Such rules and
procedures may include, without limitation, provisions for the payment or
crediting of reasonable interest on installment or deferred payments or the
grant or crediting of Dividend Equivalents with respect to installment or
deferred payments.

 

(iv)Limits on Transfer of Awards. Except as otherwise provided by the Committee
in its discretion and subject to such additional terms and conditions as it
determines, no Award (other than fully vested and unrestricted Shares issued
pursuant to any Award) and no right under any such Award shall be transferable
by a Participant other than by will or by the laws of descent and distribution,
and no Award (other than fully vested and unrestricted Shares issued pursuant to
any Award) or right under any such Award may be pledged, alienated, attached or
otherwise encumbered, and any purported pledge, alienation, attachment or
encumbrance thereof shall be void and unenforceable against the Company or any
Affiliate. If the Committee does permit the transfer of an Award other than a
fully vested and unrestricted Share, such transfer shall be for no value and in
accordance with the rules of Form S-8. The Committee may establish procedures as
it deems appropriate for a Participant to designate a person or persons, as
beneficiary or beneficiaries, to exercise the rights of the Participant and
receive any property distributable with respect to any Award in the event of the
Participant’s death.

 

(v)Restrictions; Securities Exchange Listing. All Shares or other securities
delivered under the Plan pursuant to any Award or the exercise thereof shall be
subject to such restrictions as the Committee may deem advisable under the Plan,
applicable federal or state securities laws and regulatory requirements, and the
Committee may cause appropriate entries to be made with respect to, or legends
to be placed on the certificates for, such Shares or other securities to reflect
such restrictions. The Company shall not be required to deliver any Shares or
other securities covered by an Award unless and until the requirements of any
federal or state securities or other laws, rules or regulations (including the
rules of any securities exchange) as may be determined by the Company to be
applicable are satisfied.

 

(vi)Option and Stock Appreciation Right Repricing. The Committee may effect any
repricing of any previously granted, “underwater” Option or Stock Appreciation
Right by: (i) amending or modifying the terms of the Option or Stock
Appreciation Right to lower the exercise price; (ii) canceling the underwater
Option or Stock Appreciation Right and granting either (A) replacement Options
or Stock Appreciation Rights having a lower exercise price; or (B) Restricted
Stock, Restricted Stock Units, Performance Award or Other Stock-Based Award in
exchange; or (iii) repurchasing the underwater Option or Stock Appreciation
Right. An Option or Stock Appreciation Right will be deemed to be “underwater”
at any time when the Fair Market Value of the Shares covered by such Option or
Stock Appreciation Right is less than the exercise price.

 

   

 

 

(vii)Section 409A Provisions. Notwithstanding anything in the Plan or any Award
Agreement to the contrary, to the extent that any amount or benefit that
constitutes “deferred compensation” to a Participant under Section 409A and
applicable guidance thereunder is otherwise payable or distributable to a
Participant under the Plan or any Award Agreement solely by reason of the
occurrence of a change in control or due to the Participant’s disability or
“separation from service” (as such term is defined under Section 409A), such
amount or benefit will not be payable or distributable to the Participant by
reason of such circumstance unless the Committee determines in good faith that
(i) the circumstances giving rise to such change in control, disability or
separation from service meet the definition of a change in ownership or
effective control, disability, or separation from service, as the case may be,
in Section 409A(a)(2)(A) of the Code and applicable proposed or final
regulations, or (ii) the payment or distribution of such amount or benefit would
be exempt from the application of Section 409A by reason of the short-term
deferral exemption or otherwise. Any payment or distribution that otherwise
would be made to a Participant who is a Specified Employee (as determined by the
Committee in good faith) on account of separation from service may not be made
before the date which is six months after the date of the Specified Employee’s
separation from service (or if earlier, upon the Specified Employee’s death)
unless the payment or distribution is exempt from the application of Section
409A by reason of the short-term deferral exemption or otherwise.. 

 

Section 7.          Amendment and Termination; Corrections

 

(a)          Amendments to the Plan and Awards. The Board may from time to time
amend, suspend or terminate this Plan, and the Committee may amend the terms of
any previously granted Award, provided that no amendment to the terms of any
previously granted Award may, (except as expressly provided in the Plan)
adversely alter or impair the terms or conditions of the Award previously
granted to a Participant under this Plan without the written consent of the
Participant or holder thereof. Any amendment to this Plan, or to the terms of
any Award previously granted, is subject to compliance with all applicable laws,
rules, regulations and policies of any applicable governmental entity or
securities exchange, including receipt of any required approval from the
governmental entity or stock exchange. For greater certainty and without
limiting the foregoing, the Board may amend, suspend, terminate or discontinue
the Plan, and the Committee may amend or alter any previously granted Award, as
applicable, without obtaining the approval of stockholders of the Company in
order to:

 

(i)amend the eligibility for, and limitations or conditions imposed upon,
participation in the Plan;

 

(ii)amend any terms relating to the granting or exercise of Awards, including
but not limited to terms relating to the amount and payment of the exercise
price, or the vesting, expiry, assignment or adjustment of Awards, or otherwise
waive any conditions of or rights of the Company under any outstanding Award,
prospectively or retroactively;

 

(iii)make changes that are necessary or desirable to comply with applicable
laws, rules, regulations and policies of any applicable governmental entity or
stock exchange (including amendments to Awards necessary or desirable to avoid
any adverse tax results under Section 409A, and no action taken to comply with
Section 409A shall be deemed to impair or otherwise adversely alter or impair
the rights of any holder of an Award or beneficiary thereof); or

 

(iv)amend any terms relating to the administration of the Plan, including the
terms of any administrative guidelines or other rules related to the Plan.

 

For greater certainty, prior approval of the stockholders of the Company shall
be required for any amendment to the Plan or an Award that would:

 

   

 

  

(i)require stockholder approval under the rules or regulations of the Securities
and Exchange Commission, the NASDAQ Stock Market or any other securities
exchange that are applicable to the Company;

 

(ii)increase the number of shares authorized under the Plan as specified in
Section 4(a) of the Plan;

 

(iii)increase the number of shares or value subject to the limitations contained
in Section 4(d) of the Plan or otherwise cause Section 162(m) to become
unavailable with respect to the Plan;

 

(iv)permit the award of Options or Stock Appreciation Rights at a price less
than 100% of the Fair Market Value of a Share on the date of grant of such
Option or Stock Appreciation Right, contrary to the provisions of Section
6(a)(i) and Section 6(b) of the Plan; or

 

(v)increase the maximum term permitted for Options and Stock Appreciation Rights
as specified in Section 6(a)(ii) and Section 6(b).

 

(b)          Corporate Transactions. In the event of any Change in Control
Event, reorganization, merger, consolidation, split-up, spin-off, combination,
plan of arrangement, take-over bid or tender offer, repurchase or exchange of
Shares or other securities of the Company or any other similar corporate
transaction or event involving the Company (or the Company shall enter into a
written agreement to undergo such a transaction or event), any such event
defined herein as a “Corporate Transaction”, the Committee or the Board may, in
its sole discretion, provide for one or more of the following to be effective
upon the consummation of the event (or effective immediately prior to the
consummation of the event, provided that the consummation of the event
subsequently occurs), and no action taken under this Section 7(b) shall be
deemed to impair or otherwise adversely alter or impair the rights of any holder
of an Award or beneficiary thereof:

 

(i)either (A) termination of any Award, whether or not vested, in exchange for
an amount of cash and/or other property, if any, equal to the gain that would
have been attained upon the exercise of the Award or realization of the
Participant’s rights or (B) the replacement of the Award with other rights or
property of comparable value selected by the Committee or the Board, in its sole
discretion;

 

(ii)that the Award be assumed by the successor or survivor corporation, or a
parent or subsidiary thereof, or shall be substituted for by similar options,
rights or awards covering the stock of the successor or survivor corporation, or
a parent or subsidiary thereof, with appropriate adjustments as to the number
and kind of shares and prices;

 

(iii)that the Award shall be exercisable or payable or fully vested with respect
to all Shares covered thereby, notwithstanding anything to the contrary in the
applicable Award Agreement; or

 

(iv)that the Award cannot vest, be exercised or become payable after a date
certain in the future, which may be the effective date of the event. 

 

Notwithstanding the foregoing, with respect to any Award, or any portion
thereof, that is neither assumed by the successor or survivor corporation nor
substituted as provided in (b)(ii) above, then the portion of the Award that is
not assumed or substituted shall become fully vested, exercisable and payable
with respect to all shares covered thereby. Furthermore, in the event the
Committee or the Board uses its discretion under Section 7(b)(i)(A) above to
terminate an unexercised Option or Stock Appreciation Right held by a
Participant who has not terminated employment or otherwise separated from
service with the Company and its Affiliates, and if the Black Scholes value of
the Option or Stock Appreciation Right (determined at the time the Award is
terminated) exceeds the gain that would have been realized upon exercise of the
Option or Stock Appreciation Right, the Company shall pay an additional cash
bonus equal to the excess of the Black Scholes value over the gain (if any) that
would have been realized upon exercise. In such event where the Black Scholes
value exceeds the gain that would have been realized upon exercise of the Option
or Stock Appreciation Right, the excess shall be treated as a short-term
deferral for purposes of Section 409A, payable upon the Corporate Transaction to
Participants who are then in employment or service with the Company and its
Affiliates and solely in connection with the termination of the Option or Stock
Appreciation Right as described in Section 7(b)(i)(A) above, and not in
connection with any exercise of the Option or Stock Appreciation Right.

 

   

 

  

(c)          Correction of Defects, Omissions and Inconsistencies. The Committee
may, without prior approval of the stockholders of the Company, correct any
defect, supply any omission or reconcile any inconsistency in the Plan or in any
Award or Award Agreement in the manner and to the extent it shall deem desirable
to implement or maintain the effectiveness of the Plan.

 

Section 8.          Income Tax Withholding

 

In order to comply with all applicable federal, state, local or foreign income
tax laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable federal, state, local or foreign
payroll, withholding, income or other taxes, which are the sole and absolute
responsibility of a Participant, are withheld or collected from such
Participant. In order to assist a Participant in paying all or a portion of the
applicable taxes to be withheld or collected upon exercise or receipt of (or the
lapse of restrictions relating to) an Award, the Committee, in its discretion
and subject to such additional terms and conditions as it may adopt, may permit
the Participant to satisfy such tax obligation by (a) electing to have the
Company withhold a portion of the Shares otherwise to be delivered upon exercise
or receipt of (or the lapse of restrictions relating to) such Award with a Fair
Market Value equal to the amount of such taxes (but only to the extent necessary
to satisfy minimum statutory withholding requirements) or (b) delivering to the
Company Shares other than Shares issuable upon exercise or receipt of (or the
lapse of restrictions relating to) such Award with a Fair Market Value equal to
the amount of such taxes. The election, if any, must be made on or before the
date that the amount of tax to be withheld is determined.

 

Section 9.          General Provisions

 

(a)          No Rights to Awards. No Eligible Person, Participant or other
person shall have any claim to be granted any Award under the Plan, and there is
no obligation for uniformity of treatment of Eligible Persons, Participants or
holders or beneficiaries of Awards under the Plan. The terms and conditions of
Awards need not be the same with respect to any Participant or with respect to
different Participants.

  

(b)          Award Agreements. No Participant shall have rights under an Award
granted to such Participant unless and until an Award Agreement shall have been
signed by the Participant (if requested by the Company), or until such Award
Agreement is delivered and accepted through an electronic medium in accordance
with procedures established by the Company. An Award Agreement need not be
signed by a representative of the Company unless required by the Committee. Each
Award Agreement shall be subject to the applicable terms and conditions of the
Plan and any other terms and conditions (not inconsistent with the Plan)
determined by the Committee.

 

(c)          Plan Provisions Control. In the event that any provision of an
Award Agreement conflicts with or is inconsistent in any respect with the terms
of the Plan as set forth herein or subsequently amended, the terms of the Plan
shall control.

 

(d)          No Rights of Stockholders. Except with respect to Shares issued
under Awards (and subject to such conditions as the Committee may impose on such
Awards pursuant to Section 6(c)(i) or Section 6(e)), neither a Participant nor
the Participant’s legal representative shall be, or have any of the rights and
privileges of, a stockholder of the Company with respect to any Shares issuable
upon the exercise or payment of any Award, in whole or in part, unless and until
such Shares have been issued.

 

   

 

  

(e)          No Limit on Other Compensation Arrangements. Nothing contained in
the Plan shall prevent the Company or any Affiliate from adopting or continuing
in effect other or additional compensation plans or arrangements, and such plans
or arrangements may be either generally applicable or applicable only in
specific cases.

 

(f)          No Right to Employment. The grant of an Award shall not be
construed as giving a Participant the right to be retained as an employee of the
Company or any Affiliate, nor will it affect in any way the right of the Company
or an Affiliate to terminate a Participant’s employment at any time, with or
without cause, in accordance with applicable law. In addition, the Company or an
Affiliate may at any time dismiss a Participant from employment free from any
liability or any claim under the Plan or any Award, unless otherwise expressly
provided in the Plan or in any Award Agreement. Nothing in this Plan shall
confer on any person any legal or equitable right against the Company or any
Affiliate, directly or indirectly, or give rise to any cause of action at law or
in equity against the Company or an Affiliate. Under no circumstances shall any
person ceasing to be an employee of the Company or any Affiliate be entitled to
any compensation for any loss of any right or benefit under the Plan which such
employee might otherwise have enjoyed but for termination of employment, whether
such compensation is claimed by way of damages for wrongful or unfair dismissal,
breach of contract or otherwise. By participating in the Plan, each Participant
shall be deemed to have accepted all the conditions of the Plan and the terms
and conditions of any rules and regulations adopted by the Committee and shall
be fully bound thereby.

 

(g)          Governing Law. The internal law, and not the law of conflicts, of
the State of Delaware shall govern all questions concerning the validity,
construction and effect of the Plan or any Award, and any rules and regulations
relating to the Plan or any Award.

 

(h)          Severability. If any provision of the Plan or any Award is or
becomes or is deemed to be invalid, illegal or unenforceable in any jurisdiction
or would disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction
or Award, and the remainder of the Plan or any such Award shall remain in full
force and effect.

 

(i)          No Trust or Fund Created. Neither the Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliate and a Participant or
any other person. To the extent that any person acquires a right to receive
payments from the Company or any Affiliate pursuant to an Award, such right
shall be no greater than the right of any unsecured general creditor of the
Company or any Affiliate.

  

(j)          Other Benefits. No compensation or benefit awarded to or realized
by any Participant under the Plan shall be included for the purpose of computing
such Participant’s compensation or benefits under any pension, retirement,
savings, profit sharing, group insurance, disability, severance, termination
pay, welfare or other benefit plan of the Company, unless required by law or
otherwise provided by such other plan.

 

(k)          No Fractional Shares. No fractional Shares shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
whether cash shall be paid in lieu of any fractional Share or whether such
fractional Share or any rights thereto shall be canceled, terminated or
otherwise eliminated.

 

(l)          Headings. Headings are given to the sections and subsections of the
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

 

Section 10.         Clawback or Recoupment

 

All Awards under this Plan shall be subject to forfeiture or other penalties
pursuant to any Company clawback policy, as may be adopted or amended from time
to time, and such forfeiture and/or penalty conditions or provisions as
determined by the Committee.

 

   

 

  

Section 11.         Effective Date of the Plan

 

The Plan was adopted by the Board on April 15, 2014. The Plan shall be subject
to approval by the stockholders of the Company at the annual meeting of
stockholders of the Company to be held on June 10, 2014, and the Plan shall be
effective as of the date of such stockholder approval (the “Effective Date”). On
and after stockholder approval of the Plan, no awards shall be granted under the
Prior Stock Plan, but all outstanding awards previously granted under the Prior
Stock Plan shall remain outstanding and subject to the terms of the Prior Plan.

 

Section 12.         Term of the Plan

 

No Award shall be granted under the Plan, and the Plan shall terminate, on April
15, 2024 or any earlier date of discontinuation or termination established
pursuant to Section 7(a) of the Plan; provided, however, that no Performance
Award shall be granted under the Plan after the first stockholder meeting to
occur in the fifth year following the year in which stockholders approved the
Performance Goals unless and until the Performance Goals or the Plan is
re-approved by the stockholders. Unless otherwise expressly provided in the Plan
or in an applicable Award Agreement, any Award theretofore granted may extend
beyond such dates, and the authority of the Committee provided for hereunder
with respect to the Plan and any Awards, and the authority of the Board to amend
the Plan, shall extend beyond the termination of the Plan.

 



   

